DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nii et al. (US 2007/0030741 A1), and further in view of Dhori et al. (US 2017/0301396 A1).
Regarding claim 1, Nii teaches a device, comprising:
multiple wordlines coupled to multiple bitcells (Fig. 7, Memory bitcells MC), wherein the multiple wordline include a first wordline and a second wordline that is separate from the first wordline (WL0 to WLn); and
a read assist transistor coupled to a wordline, wherein, while activated, the read assist transistor generates an underdrive on at least one wordline of the multiple wordlines (Fig. 7, read assist transistor PD which generate an underdrive to at least one wordline, see Fig. 17 and Fig. 18).
Nii teaches a read assist transistor PD for each word line WL. Nii is silent in teaching a read assist transistor coupled to the first wordline at a first node and a second wordline at a second node.
(Read assist circuit 102/112, coupled to the first wordline at a first node and a second wordline at a second node, see Fig. 4 below).
Thus, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to have a read assist circuit common between the wordlines instead of having one for each word line in order to reduce the number of component and increase the density of the memory device.

    PNG
    media_image1.png
    345
    400
    media_image1.png
    Greyscale

Regarding claim 2, Nii and Dhori further teach the device of claim 1, wherein: the first node is located between a first wordline driver and a first bitcell, and the second node is located between a second wordline driver and a second bitcell (Dhori in Fig. 4 above teaches the first node is located between a first wordline driver 14 and a first bit cell 12, and the second node is located between a second word line driver 14 and a second bite cell 12).
Regarding claim 3, Nii further teaches the device of claim 1, wherein: while activated, the read assist transistor generates an underdrive on the first wordline when the first wordline is selected and driven by a wordline driver, and the read assist transistor is controlled with an analog activation signal (Fig. 17 and Fig. 18).
Regarding claim 4, Nii further teaches the device of claim 1, further comprising: multiple wordline drivers coupled to the multiple bitcells via the multiple wordlines, the multiple wordline drivers include a first wordline driver coupled to a first bitcell of the multiple bitcells via the first wordline, and the multiple wordline drivers include a second wordline driver coupled to a second bitcell of the multiple bitcells via the second wordline (Fig. 7, word line drivers WDV 3).
Regarding claim 5, Nii further teaches the device of claim 4, wherein: while activated, the read assist transistor generates an underdrive on the first wordline when the first wordline is selected and driven by the first wordline driver, and while the second wordline driver remains inactive, the second wordline is grounded (Fig. 7, the selected wordline will received a power supply voltage, while the unselected word line will receive a ground voltage. PD is connected to a ground voltage. Therefore, the unselected wordline and the assist circuit PD are commonly connected to ground. The read assist PD will create an underdrive on the selected wordline).
Regarding claim 6, Nii teaches the device of claim 4, wherein: while activated, the read assist transistor generates an underdrive on the second wordline when the second wordline is selected and driven by the second wordline driver, and while the first wordline driver remains inactive, the first wordline is grounded (Fig. 7, the selected wordline will received a power supply voltage, while the unselected word line will receive a ground voltage. PD is connected to a ground voltage. Therefore, the unselected wordline and the assist circuit PD are commonly connected to ground. The read assist PD will create an underdrive on the selected wordline).
Regarding claim 7, Nii teaches the device of claim 4, wherein: the read assist transistor is coupled between the first node and the second node, the first node is disposed between the first wordline driver and the first bitcell, and the second node is disposed between the second wordline driver and the second bitcell (Fig. 7, read assist transistor is connected between the wordline driver 3 and the bitcell MC).
Regarding claims 8, 9 and 11-13, the claims have similar limitations as claims 1-7 except the claims are written in a method format. Therefore, the claims are rejected under the same grounds of rejection.

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanabe (US 2014/0112065 A1), and further in view of Liaw (US 2013/0141962 A1) and Huo et al (US 2006/0220134 A1).
Regarding claim 17, Tanabe teaches a device, comprising:
a wordline coupled to a load (Fig. 6, memory bitcells 10 can be the load); an activation circuitry (activation circuit 46) to generate a read assist signal, the activation circuitry including a plurality of transistors and a diode (activation circuit 46 comprises transistors 26, 34 and 38. Transistors 26 functions as a diode); and a stack of read assist transistors (transistors 40, 42 and 44) activated by the read assist signal and coupled to the wordline, wherein, while activated, the stack of read assist transistors generate an underdrive on the wordline.

Liaw teaches the wordlines and memory cells can function as a dummy wordline and dummy load/cell, see ¶0057.
Hou teaches MOS transistors can be stacked, see ¶0063.
Thus, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to use dummy wordlines in order to prevent disturbance to memory cells on the edge as a result of fabrication and power supply lines. In addition, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to stack MOS transistors in order to reduce the area and increase the density of the memory device. 
Regarding claim 18, Tanabe and Liaw further teach the device of claim 17, further comprising: a dummy wordline driver coupled to the dummy load via the dummy wordline, wherein the stack of read assist transistors is coupled to the dummy wordline at a node disposed between the dummy wordline driver and the dummy load (Nii teaches in Fig. 7, the wordline driver coupled to the load/cell and the read assist coupled to a node between the wordline driver and the load/cell).
Regarding claim 19, Tanabe, Liaw and Hou further teach the device of claim 18, wherein: the stack of read assist transistors refer to multiple read assist transistors coupled in series between the node and a negative voltage supply or ground, and while activated, the stack of read assist transistors generate the underdrive on the dummy wordline so as to delay a rising edge of a wordline signal provided by the dummy wordline driver on the dummy wordline (Tanabe teaches read assist transistors 24a and 24b comprises a plurality of transistors, when activated they generate an underdrive on the wordline to rise edge of the wordline signal. Hou teaches the transistors to be stacked).
Regarding claims 20, the claims have similar limitations as claims 17-19 except the claims are written in a method format. Therefore, the claims are rejected under the same grounds of rejection.

Allowable Subject Matter
Claims 14-16 are allowed.

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.
Applicant’s representative argues on top of page 8 “Dhori is directed to a read assist circuit for a static random access memory (SRAM). Dhori is silent with respect to, "a read assist transistor coupled to the first wordline at a first node and a second wordline at a second node" as now recited in claim 1. Hence, Dhori does not remedy the deficiencies of Nii, and thus, claim 1 is patentable over Nii and Dhori, alone or in combination.”  As shown in Fig. 4 below, Dhori teaches a read assist circuit connected to multiple word lines, where the Read Assist Circuit 102 would be coupled to the first wordline at a first node and a second wordline at a second node. The Read Assist Circuit 102 comprises transistor 104 as shown in Fig. 2.


    PNG
    media_image1.png
    345
    400
    media_image1.png
    Greyscale

Applicant argues on top of page 9 “The Office Action refers to Figure 6 of Tanabe, shown below, and states that memory bitcells 10 disclose claimed feature "dummy load". The Office Action further states that the compensating circuitry 24a discloses the claimed feature "read assist transistors". However, the transistors 40 and 42 of the compensating circuitry 24a are not activated by a "read assist signal". They are either connected to the ground voltage (GND) or a source voltage (Vdd). Therefore, not only does Tanabe fail to disclose "read assist signal", it also fails to disclose "the activation circuitry including a plurality of transistors and a diode," as recited by amended claim 17.” Tanabe teaches circuit 24 to comprise the activation circuitry 46, which generate an assist signal and a plurality of read assist transistors 40, 42 and 44. The activation circuit 46 comprises transistors 26, 34 and 36, where transistors 26 functions as a diode. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099.  The examiner can normally be reached on Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824